DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 03/28/2022 is acknowledged.  Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Drawings
The drawings are objected to because they lack reference numerals indicating the elements/features of the claimed invention. The drawings must show every feature of the invention specified in the claims.  Therefore, the first, second, and third layers and the felting needle, as recited in claims 1 and 10, must be shown or the features canceled from the claims.  It is noted that the drawings appear to illustrate such elements, however these elements are not specifically pointed out in the figures. This objection may be overcome by providing the existing figures with reference numerals indicating such features (and describing these reference numerals in the specification as appropriate). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite in reciting “pushing fibers in the first and second layer” because the second layer was not set forth as comprising “fibers”. The second layer comprises “friable material” which is not set forth as being fibers. It appears that “second” (line 2) should read as “third” because it is the fibers of the first and third layer which are pushed into orientation along the Z-axis.  Therefore, “second layer” in line 2 will be interpreted as “third layer” for purposes of examination.
	Claim 4 recites “the bulk” of the material (line 3) without antecedent basis. This renders the claim indefinite because it is not clear what is considered to be “the bulk” of the material. Also, in line 4, “may be the same of different” is confusing language. It appears that “of” should read as “or”.
	Claim 5 recites “the biocompatible fibers” without proper antecedent basis. This renders the claim indefinite because it is not clear what biocompatible fibers are being referred to.
Claim 6 is indefinite in reciting that the friable material comprises “Calcium phosphates (CaPs), including hydroxyapatite (HAp) and tricalcium phosphate (TCP)” because it is unclear whether the claimed calcium phosphates must include/comprise HAp and TCP, or whether calcium phosphates, hydroxyapatite, and tricalcium phosphate are being recited as alternatives.
	Claim 10 recites “the XY plane” (lines 3-4) without proper antecedent basis. This renders the claim indefinite because the plane was not previously set forth.
	Claim 10 recites “the substantial original orientation of a majority of the fibers” (line 4) without proper antecedent basis. This renders the claim indefinite because the fibers were not set forth as having any particular orientation originally. 
Claim 10 recites “the friable fibers” (line 6) without proper antecedent basis. This renders the claim indefinite because the friable layer was previously set forth as comprising “material” (“friable materials” in line 2) rather than “fibers”. Likewise, “the friable fibers” in line 9 is indefinite because the friable layer was previously set forth as comprising “material” rather than “fibers”. It is unclear whether “friable fibers” in lines 6 and 9 is erroneous and should read as “friable material”, or whether lines 6 and 9 are attempting to further limit the material, i.e. to specify that the “material” comprises “fibers”. Therefore, the claim should be amended to more clearly recite the friable layer. It is noted that claim 11 likewise refers to the friable material as “friable fibers”.
In claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brassington (US 5,296,290).
Brassington discloses a method for producing an article with a friable material enclosed therein as in claim 1, the method comprising: 
providing a first layer (5; see Fig. 2) comprising non-friable fibers (the first layer is made of non-friable fibers such as polyolefins or polyester; col. 1, line 65 through col. 2, line 2; col. 5, lines 44-46 and 60-62; see Examples 1 and 2 in col. 6); 
providing a second layer (1; Fig. 2) comprising friable material on top of the first layer 3 (second layer 1 is made of friable material as disclosed in col. 2, lines 6-19; col. 3, lines 1-3; col. 4, lines 3-9; and see col. 4, line 34 disclosing peat moss board is friable); 
providing a third layer (3) comprising non-friable fibers on top of the first and second layer (see Fig. 2; col. 1, line 65 through col. 2, line 2;  col. 3, line 59 through col. 4, line 2; col. 4, lines 44-49; col. 5, lines 44-46 and 60-62);
and pushing a felting needle repeatedly through at least the first and third layer (layers 3 and 5) to secure the first and third layer together with the second layer (1) therebetween such that the first and third layer are secured around the second layer (col. 2, lines 26-34 and 66-68; col. 4, lines 38-49; col. 5, lines 44-64; Fig. 2).
Regarding claim 2, Brassington discloses the first and third layer (3,5) each have a width and a length greater than a width and a length of the second layer (see Figs. 1-2; col. 4, lines 38-49; col. 5, lines 56-58).
Regarding claim 3, pushing the felting needle comprises needle felting the first and third layer together by pushing fibers in the first and second layer into orientation along a Z-axis to enmesh the fibers of the respective first and third layers for securing the first and third layers together (see Fig. 2; col. 2, lines 23-42 , 58-62 and 66-68; col. 5, lines 59-64).
Regarding claim 4, a density of the article is controlled by selecting the number of times the felting needle is pushed through one or more selected areas of the article entangling the non-friable fibers to pull the bulk of the material together and wherein the density may be the same or different across the article (col. 2, lines 35-42 and 56-65; col. 5, lines 59-64).
Regarding claim 5, the biocompatible fibers of the first and third layer are the same or different biocompatible fibers (col. 1, line 65 – col. 2, line 2; col. 3, line 59 – col. 4, line 2; it is noted that polyolefins are biocompatible fibers as claimed).
Regarding claim 7, Brassington discloses the use of polyolefin fibers for the non-friable fibers (col. 1, line 67; col. 3, lines 63-66). Polyolefin fibers are bio-neutral (as disclosed for example in applicant’s specification paragraph 0054).
Regarding claim 8, Brassington discloses the use of polyolefin fibers for the non-friable fibers (col. 1, line 67; col. 3, lines 63-66). These fibers are considered to be “medical grade” as in claim 8 since Brassington discloses the use of such fibers for surgical dressings and wound care (see e.g. col. 1, line 8 or col. 2, line 63).
Regarding claim 9, the first layer (5) is a first scrim for supporting the friable material and the third layer (3) is a second scrim for surrounding the friable material (see Fig. 2; the layers 3,5 form scrims as broadly recited in claim 9; see the structure disclosed in col. 3, lines 59-60; col. 3, line 64 - col. 4, line 2; col. 4, lines 34-48; col. 4, 
Regarding independent claim 10, Brassington discloses a method of producing a non-woven cohesive fiber article (Fig. 2) comprising:
providing one or more layers of non-friable fibers (layers 3 and 5; col. 1, line 65 through col. 2, line 2; col. 5, lines 44-46 and 60-62; see Examples 1 and 2) and a layer of friable materials (layer 1; col. 2, lines 16-19; col. 3, lines 1-3; col. 4, lines 3-9 and 34) wherein at least the non-friable fibers are substantially oriented approximately in the XY plane defined by the substantial original orientation of a majority of the fibers (the fibers of separate layers 3 and 5 would be so oriented prior to needling into the three layered structure; col. 3, line 59 – col. 4, line 2; col. 4, lines 58-61); 
pushing a felting needle through a thickness defined by the layer or layers of the non-friable fibers (3,5) and the layer of the friable fibers (1) to push at least a portion of the non-friable fibers to change the orientation of the portion of the non-friable fibers to orientation approximately in the Z plane relative to an original orientation of the majority of the fibers for securing the friable fibers within a 3 dimensional mesh of non-friable fibers (the needling described by Brassington would push the fibers into such a Z orientation; see Fig. 2; col. 2, lines 23-42 and 56-68; col. 5, lines 59-64). The friable peat moss material disclosed by Brassington forms friable “fibers” as recited in claim 10, since peat moss is a fibrous material.
Regarding claim 12, Brassington discloses the use of polyolefin fibers for the non-friable fibers (col. 1, line 67; col. 3, lines 63-66). These fibers are considered to be “medical grade” as in claim 12 since Brassington discloses the use of such fibers for surgical dressings and wound care (see e.g. col. 1, line 8 or col. 2, line 63).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brassington (US 5,296,290) in view of Carlucci et al (US 2003/0023216).
Brassington discloses a method as claimed, including providing a layer comprising friable material (core layer 1 comprises friable peat moss col. 3, lines 1-2; col. 4, line 34), however the friable material is not disclosed as comprising the materials recited in claim 6 or 11. 
Carlucci et al disclose an absorbent article having an absorbent core which comprises chitosan [0002, 0011-0013, 0023, 0109-0111]. Carlucci discloses the chitosan may be in particle or powder form and may be added to the absorbent core [0110-0112].  Carlucci teaches that the addition of chitosan provides an improved absorbent article because the chitosan provides improved comfort during use of the article, reduces the formation of malodor, and increases the level of leakage protection [0016-0017, 0078]. One of skill in the art would be motivated to provide chitosan within the absorbent core of Brassington in order to obtain such advantages in the absorbent article of Brassington. The chitosan described by Carlucci is unmodified chitosan as in claims 6 and 11 (see paras. 0041, 0046-0047, and 0054 disclosing both modified chitosan and unmodified chitosan). Particulate or powder chitosan [0112] is friable material as in claims 6 and 11. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide unmodified chitosan within the core (the friable material layer) in the method of Brassington in order to improve comfort, reduce odors, and increase protection as taught by Carlucci.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose articles with friable material and/or methods for producing nonwovens similar to the claimed method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732